Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION


1.  Applicant's amendment, filed 03/12/21 is acknowledged.

Claims 32-44  are pending. 

Claims 32-44 read on a method of  treating  a cancer in a subject comprising administering a therapeutically-effective amount of EBV-specific T cells are under consideration in the instant application.



2. The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


3. Claims 24-28 are rejected under 35 U.S.C. 112, first paragraph, because the specification, does not reasonably provide enablement for a method of treating any cancer in any subject, comprising  administering a therapeutically-effective amount of EBV-specific T cells.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and or use the invention commensurate in scope with this claim.

The specification disclosure does not enable one skilled in the art to practice the invention without an undue amount of experimentation.  

Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)).  The factors most relevant to this rejection are the scope of the claim, the amount of direction or guidance provided, the lack of sufficient working examples, the unpredictability in the art and the amount of experimentation required to enable one of skill in the art to practice the claimed invention.


The specification only discloses  examples of obtaining or generating   EBV-specific T cells ( see Example 1-3 of the instant Specification).  The specification does not adequately teach how to effectively treat any cancer in any subject including humans, by administering an effective amount of EBV-specific T cells.  Moreover,  no  animals models  were used to study the effectively of treating any cancer in any subject including humans, by administering an effective amount of EBV-specific T cells.  Since there is no animal model studies and data in the specification to show the effectively  of treating any cancer by administering an effective amount of EBV-specific T cells , it is unpredictable how to correlate in vitro results of generating  EBV-specific T cells with  in vivo  therapeutic use.  Therefore, it is not clear that the skilled artisan could predict the efficacy of a  claimed method of treating  any cancer in any subject including humans, by administering an effective amount of EBV-specific T cells.    Thus in the absence of working examples or detailed guidance in the specification, the intended uses of EBV-specific T cells for treating any cancer in any subject are fraught with uncertainties.

De St. Groth et al.  "T cell activation:  in vivo veritas" Immunology and Cell Biology 2004, 82: 260-268 teach "Our ability to understand what does happen, rather than what can happen, during immune responses will assume greater importance with  the unrelenting increase in available information.  In particular, in order to reap the benefits of our new knowledge to design effective new treatments for immunological conditions, it will be essential to fully understand immune responses in vivo, and to avoid the pitfall of generalization on the basis of in vitro data.  (Introduction section).

Morse et al ( Expert Opin. Biol. Ther, 2002, 2, pages 237-247)  teach that “ despite the fact that lymphokine activated T cells are relatively easy to produce and administer, their potency and specificity are inadequate to have a major clinical impact and more potent and specific effectors should be focus of further development” ( see page 238 in particular) .  Morse et al., further teach that although initial clinical trials of tumor infiltrating lymphocytes (TIL) suggested a possible clinical benefit of TIL, a recent larger, multicentre randomized clinical trial did not show any benefit( emphases added  see page 239 in particular).    Morse et al., further teach that “ clinical trials of adoptive immunotherapy performed with in vitro stimulated antigen-specific T cell have primarily address viral diseases. Patients with malignacies , who recived autologous T-cell stimulated ex-vivo with their plasma cell, although initially decrease their plasma cell leukaemia, disease progression was observed. In the author's opinion, the prolonged and complex in vitro stimulation periods still limit the more generalized use of this approach( see page 241 in particular)

Doubrovina et al ( Blood, 2012, v.119 pages 2644-2656) teach that adoptive immunotherapy  of cancer using  EBV-specific T cells is limited and some patient are not responsive to said treatment ( see entire document, Discussion in particular).  This applies in particular to strategies based on immune responses, including strategies drawn to adoptive immunotherapy of cancer.  Tumors are classified as immunogenic or non-immunogenic, solid or hematological in nature.  Effective cancer strategies should be design to deal effectively with the nature of each of these 

Plautz et al., ( Archivum Immunologiae et Therapiae Experimentalis, 2003, 51, 245–257) teach that the goal of effective, sustained T cell immunotherapy for cancer patients remains unrealized despite encouraging anecdotal instances of dramatic regression of metastatic disease without toxicity. Unfortunately, the results of numerous clinical trials employing single peptide epitopes indicate that more effective strategies to induce a broadened immune response through intermolecular epitope spreading may be required to generate clinically relevant immune effects These strategies are still in very early stages of clinical development and it will be several years before their efficacy and definition of the relevant parameters for improvement are defined. Adoptive transfer of ex vivo generated tumor-reactive T cells currently remains the most potent method to cure bulky metastatic disease in preclinical models. T

     
      In view of the lack of predictability of the art to which the invention pertains the lack of established clinical protocols for effective cancer therapies with EBV-specific T cell, undue experimentation would be required to practice the claimed methods with a reasonable expectation of success, absent a specific and detailed description in applicant's specification of how to effectively practice the claimed methods and absent working examples providing evidence which is reasonably predictive that the claimed methods to treat any cancer in any subject, including human  commensurate in scope with the claimed invention. . 

Thus, Applicant has not provided sufficient guidance to enable one skill in the art to use claimed  method of treating any cancer in any subject comprising administering an effective amount of EBV-specific T cells  in manner reasonably correlated with the scope of the claims.  

The scope of the claims must bear a reasonable correlation with the scope of enablement.  In re Fisher, 166 USPQ 18(CCPA 1970)   indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.

In view of the quantity of experimentation necessary, the unpredictability of the art, the lack of sufficient guidance in the specification, the limited working examples, and the limited amount of direction provided given the breadth of the claims, it would take undue trials and errors to practice the claimed invention.

If the use disclosed is of such nature that the art is unaware of successful treatments of cancer with EBV-specific T cells, a more complete statement of how to use must be supplied


"The scope of the required enablement varies inversely with the degree of predictability involved, but even in unpredictable arts, a disclosure of every operable species is not required.  A single embodiment may provide broad enablement in cases involving predictable factors, such as 

"Substantiating evidence may be in the form of animal tests which constitute recognized screening procedures with clear relevance to utility in humans.  See Ex parte Krepelka, 231 USPQ 746 (Board of Patent Appeals and Interferences 1986) and cases cited therein." Ex parte Maas, 9 USPQ2d 1746.

4. No claim is allowed.


5. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michail Belyavskyi whose telephone number is 571/272-0840.  The examiner can normally be reached Monday through Friday from 9:00 AM to 5:30 PM.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker  can be reached on 571/ 272-3181

The fax number for the organization where this application or proceeding is assigned is 571/273-8300

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAIL A BELYAVSKYI/Primary Examiner, Art Unit 1644